Citation Nr: 1227919	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  08-39 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether reduction of the disability rating for chronic asthma from 100 percent to 30 percent was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD


D.S. Lee, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which reduced the disability rating assigned for the Veteran's chronic asthma from 100 percent to 30 percent, effective September 1, 2007.  A timely notice of disagreement (NOD) in which the Veteran contested the propriety of the reduction was received in June 2007.  After a statement of the case (SOC) was issued in October 2008, the Veteran perfected her appeal by filing a VA Form 9 in December 2008.

The Veteran testified at a May 2012 Board hearing before the undersigned Veterans Law Judge.  A transcript from those proceedings is associated with the claims file.

The issues of whether new and material evidence has been received to reopen the Veteran's claim for service connection for a left foot disorder and the Veteran's entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate. 38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development. 

It appears that additional relevant records exist, but have not been obtained.  A review of the claims file shows that a VA treatment record dated December 21, 2011, reflects that the Veteran underwent pulmonary function testing on that date; however, the report of such testing is not of record.  In addition, at her hearing in May 2012 the Veteran reported that she had received emergency room treatment at a VA medical facility about two weeks before the hearing.  Also, a written statement from the Veteran's representative dated in May 2012 referenced a March 1, 2012 VAMC Salisbury treatment record, but such a record is not contained in the claims file.  Records from such treatment must be obtained.

In addition, the Board notes that the Virtual VA system includes multiple relevant records which were not considered by the RO.  The most recent supplemental statement of the case was issued by the RO in September 2011.  The records contained in the Virtual VA system included an emergency department record pertaining to asthma dated in October 2011, and a pulmonary treatment record dated in December 2011.  Such treatment records must be considered by the RO in the first instance.   

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all outstanding VA treatment records pertaining to the service connected asthma, to include records of pulmonary function testing conducted on December 21, 2011, as well as emergency department treatment records from the Salisbury VAMC dated in March, April and/or  May 2012.

2.  Thereafter, the RO should readjudicate the claim on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


